96 Mich. App. 780 (1980)
293 N.W.2d 669
WOLVERINE TOWER ASSOCIATES
v.
CITY OF ANN ARBOR
Docket Nos. 43601, 43602, 43603, 43604.
Michigan Court of Appeals.
Decided April 7, 1980.
Fred Gordon, for plaintiff.
R. Bruce Laidlaw, City Attorney, for defendant.
Before: CYNAR, P.J., and V.J. BRENNAN and M.F. CAVANAGH, JJ.
PER CURIAM.
Wolverine Tower Associates (WTA) appeals a decision of the Michigan Tax Tribunal upholding the city's assessments of property owned by WTA for the tax years 1975 through 1978.
WTA first contends that the Tax Tribunal erred in affirming the assessments solely on the basis of WTA's failure to meet its burden of proof. We disagree. We fail to find any abdication by the Tax Tribunal of its duty to make an independent finding regarding the true cash value of WTA's property. To the contrary, the Tax Tribunal's opinion indicates a careful review of all evidence presented in reaching its conclusion with respect to true cash value, in accord with its obligation to do so.
Next, WTA assigns as reversible error the Tax Tribunal's utilization of a combination of three customary approaches in establishing the true cash value of WTA's commercial multi-tenant office building, instead of relying exclusively on the income approach to valuation. We reject this argument.
The three tests used by the Tax Tribunal, market value, cost, and capitalization of income, are *782 all recognized approaches for determining the true cash value of property for tax assessing purposes. Consumers Power Co v Big Prairie Twp, 81 Mich. App. 120, 130; 265 NW2d 182 (1978), lv den 403 Mich. 848 (1978). WTA's reliance on CAF Investment Co v State Tax Comm, 392 Mich. 442; 221 NW2d 588 (1974), is misplaced. That case does not hold that the only method permissible in calculating the true cash value of an income producing multi-tenant office is capitalizing the property's actual income stream. Instead, it expressly indicates that other methods may, and indeed, should be used in situations where employing the income capitalization approach would be too speculative to be a reliable indicium of valuation. Id., 450, 456. The emphasis is instead on the reliability and accuracy of the methods used. Safran Printing Co v Detroit, 88 Mich. App. 376; 276 NW2d 602 (1979). In addition, this Court has held that actual income is not the only basis for calculating true cash value, even under the capitalization of income approach. Ramblewood Associates v City of Wyoming, 82 Mich. App. 342, 345-347; 266 NW2d 817 (1978). Therefore, we find WTA's argument lacking in merit.
The Tax Tribunal's ruling that actual income appropriately adjusted in light of market rentals in nine comparable properties was a more reliable indication of true cash value than actual income alone is clearly proper under the above-cited authorities and not error as a matter of law.
We finally find no error in the Tax Tribunal's determination of the applicable capitalization rate and its holding that the assessment of WTA's property was uniform with a neighboring office building. The former determination was a question of fact and we are bound by the Tax Tribunal's *783 determination thereof. Consolidated Aluminum Corp, Inc v Richmond Twp, 88 Mich. App. 229, 231-232; 276 NW2d 566 (1979). Moreover, the Tax Tribunal's conclusion is supported by substantial record evidence.
As to the finding of uniformity, no fraud is alleged, nor do we find any error of law in this respect, or adoption of any wrong principles. As we see this to be a factual finding, we are bound by the Tax Tribunal's conclusion. Even assuming it was a legal question or a mixed question of law and fact, there is again substantial evidence in the record to buttress this conclusion.
We find no error necessitating reversal and, therefore, affirm.
Affirmed. No costs, a public question.